      Case 20-11512-KCF           Doc 7 Filed 04/27/20 Entered 04/27/20 05:40:21                     Desc Cert.
                                   of Fin. management Cert. Page 1 of 1
Form finmgtc

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                         Case No.: 20−11512−KCF
                                         Chapter: 7
                                         Judge: Kathryn C. Ferguson

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Mannu Prasad
   27 Kentwood Blvd
   Brick, NJ 08724−3107
Social Security No.:
   xxx−xx−9498
Employer's Tax I.D. No.:




               NOTICE OF FAILURE TO FILE DEBTOR'S CERTIFICATION OF COMPLETION
                OF INSTRUCTIONAL COURSE CONCERNING FINANCIAL MANAGEMENT




To receive a discharge each individual debtor must participate in a personal financial management course. The
course provider may file a Certificate of Debtor Education, or the debtor must file a Debtor's Certification of
Completion of Instructional Course Concerning Financial Management (Official Form B23) proving compliance
with the financial management course requirement for discharge (each debtor in a joint case must file a separate
Certification). The Certification must be filed by:

       Chapter 7: [60 days from the first date set for your Meeting of Creditors.]

To date the court has not received the above document from the debtor(s), nor has it received a Certificate of Debtor
Education from a course provider. If the court does not receive the document(s) within the time frame set forth
above, your case will be closed without entry of the discharge. If the case is closed without entry of the discharge
you must file a Motion To Reopen to allow for the filing of the document(s) and pay the applicable filing fee.




Dated: April 27, 2020
JAN: admi

                                                                    Jeanne Naughton
                                                                    Clerk
